Citation Nr: 1720238	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  11-20 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for radiculopathy of the left lower extremity, in excess of 10 percent prior to December 4, 2014, and in excess of 20 percent thereafter.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel

INTRODUCTION

The Veteran served as a member of the United States Army, with active duty service from July 1986 through June 1993. 

This appeal comes to the Board of Veterans' Appeals ("Board") from a March 2010 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Waco, Texas (hereinafter Agency of Original Jurisdiction ("AOJ")).

In July 2014, the Veteran testified before the undersigned Veterans Law Judge at a travel board hearing held at the RO.  A transcript of this hearing has been reviewed and associated with the Veteran's claims file.

The Veteran's claim was previously before the Board.  In a September 2014 decision, the Board remanded the Veteran's claim to the AOJ so that a new VA examination could be afforded to the Veteran.  A review of the evidentiary record indicates that the Veteran was provided with a new VA examination in December 2014.  As a result of this VA examination, the Veteran was granted an increased rating of 20 percent disabling, in a January 2015 Rating Decision.  However, as this does not represent a full grant of all benefits sought on appeal, the Board will continue with the adjudication of her claim for an increased rating.  See AB v. Brown, 6 Vet. App. 35,38 (1993)(holding that a claimant is presumed to be seeking the highest evaluation assignable).  As such, the issues on appeal have been reclassified to reflect the findings of the January 2015 Rating Decision. 

Additionally, in the Board's September 2014 remand, the AOJ was directed to obtain any additional outstanding medical records relevant to the Veteran's claim for an increased rating.  A review of the evidentiary record indicates that the AOJ mailed a letter to the Veteran in November 2014 requesting she identify any outstanding medical records relevant to her claim.  The Veteran did not respond to this November 2014 correspondence.  However, the record reflects the AOJ obtained updated VA treatment records.  As such, the Board finds the AOJ substantially complied with the Board's September 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).
The Board further observes that the Veteran stated she sought treatment from her private physician in November 2014, for a flare-up of her left lower extremity radiculopathy.  See December 2014 VA Examination.  However, the Veteran did not identify this provider or submit these records to the AOJ.  Furthermore, following receipt of the January 2015 Supplemental Statement of the Case, the Veteran signed and returned a waiver where she did not state she wished to submit any additional medical records relevant to her claim.  See February 2015 Correspondence.  Additionally, in the December 2016 appellate brief, the Veteran's representative did not indicate additional records were outstanding or that further development was required.  Accordingly the Board finds appellate consideration may proceed without any prejudice to the Veteran. 38 C.F.R. § 20.1304(c).

As an additional procedural matter, the Board finds that the issue of entitlement to a total disability evaluation due to individual unemployability has not been raised by the Veteran or by the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  At no point during the pendency of this appeal has the Veteran alleged her present level of disability prevents her from obtaining and maintaining gainful employment.  To the contrary, the Veteran has consistently reported maintaining consistent and substantially gainful employment. 

This appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

Lastly, the Board observes the Veteran has submitted a claim for an increased rating of her lumbosacral strain, which has not been fully adjudicated by the AOJ.  The Veteran additionally has two outstanding claims for service connection of a left hip and left knee disability which have not been fully adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over these claims, and therefore refers them to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).



FINDINGS OF FACT

1.  Throughout the pendency of her appeal, the Veteran's left lower extremity radiculopathy disability has been characterized by incomplete paralysis, a diminished ability to sit, stand, and walk for prolonged periods, diminished sensation to her foot and ankle, and a slight left sided limp.  

2.  Throughout the period on appeal, the Veteran's overall level of disability of her left lower extremity radiculopathy has been moderate. 


CONCLUSION OF LAW

Beginning on and after November 17, 2009, the criteria have been met for an increased rating of 20 percent, but no greater, for left lower extremity radiculopathy.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.120, 4.123, 4.124a, Diagnostic Code 8520 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act ("VCAA") must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

In a letter issued in January 2010, VA notified the Veteran of the information and evidence needed to substantiate and complete her claim, including what part of that evidence she was to provide and what part VA would attempt to obtain for her.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the Veteran to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of her claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of her claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim was provided in the October 2009 VCAA notice, as is required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, all relevant notice was issued prior to the currently appealed rating decision; thus, this notice was timely.  And any defect in the timing or content of the notice provided to the Veteran and her service representative has not affected the fairness of the adjudication.  

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording her the opportunity to give testimony before the AOJ and the Board.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  This includes inclusion of updated VA treatment records from the Texas VA Health Center requested as part of the Board's September 2014 remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran's electronic paperless claims files in Virtual VA and in Veterans Benefits Management System ("VBMS") have been reviewed.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge ("VLJ") who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and explained the element of the claim that was lacking to substantiate the Veteran's claim for benefits.  The VLJ specifically noted the issue on appeal and as listed on the title page of this decision.  The Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran was additionally provided with two VA examinations to assess the severity and present level of disability for her left lower extremity radiculopathy.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that all pertinent medical history was noted by the examiners, that these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds that the examinations are adequate for ratings purposes.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  As such, the Board finds that VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Moreover, the neither the Veteran nor her representative have advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Lastly, the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on her behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Governing Laws and Regulations for Entitlement to an Increased Rating:

The Veteran presently seeks an increased rating of her left lower extremity radiculopathy.  In a March 2010 Rating Decision, the Veteran's disability was continued at a 10 percent assessment, under Diagnostic Code 8520, for paralysis of the sciatic nerve.  Thereafter, the Veteran was awarded an increased 20 percent disability evaluation in a January 2015 Rating decision.  As this increased assessment did not represent a full grant of the benefits sought, the Board will continue with the adjudication of her claim for an increased rating for the entire period on appeal.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities ("Rating Schedule"), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and coordination of rating with impairment of function. 38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of her disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.   38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  As such, instances in which a veteran is seeking an increased rating from a previously adjudicated rating, the relevant focus for adjudicating the claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In the instant appeal, the Veteran filed her claim for an increased rating in November 2009.  Thus, the relevant temporal focus for the disability in question dates back to November 2008.  

Moreover, the Board acknowledges that a Veteran may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  As noted above, the AOJ has previously staged the Veteran's disability, granting an increased 20 percent beginning on and after December 4, 2014.  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.
That being the relevant generalized law to increased ratings, the Board will now discuss the specific code under which the Veteran's disability will be analyzed.  In the March 2010 Rating Decision, the Veteran's left lower extremity radiculopathy was rated under Diagnostic Code 8520, for paralysis of the sciatic nerve.  Under Diagnostic Code 8520, mild incomplete paralysis of the sciatic nerve, as well as neuritis and neuralgia of that nerve, warrants a 10 percent rating.  Moderate incomplete paralysis is assigned a 20 percent rating, and moderately severe incomplete paralysis is warranted for a 40 percent rating.  Severe incomplete paralysis of the sciatic nerve with marked muscular atrophy warrants a 60 percent rating.  With complete paralysis of the sciatic nerve, which warrants an 80 percent rating, the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a.

Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, the rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.   

In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, can receive a maximum rating of moderate incomplete paralysis, except for tic douloureux or trifacial neuralgia, which may be rated up to complete paralysis.  38 C.F.R. § 4.124.   

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  Special consideration should be given to any psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, and injury to the skull.  38 C.F.R. § 4.120.   

The words "slight," "mild," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6. 

Having reviewed the evidentiary record thoroughly, and resolving all doubt in the Veteran's favor, the Board finds the Veteran is entitled to a 20 percent rating for her left lower extremity radiculopathy beginning on and after November 17, 2009.  In reaching this conclusion, the Board cannot discern any difference in the Veteran's overall level of disability beginning on November 17, 2009, the date of her claim for an increased rating, and December 4, 2014, the date on which the AOJ awarded an increased disability rating of 20 percent.  A review of the Veteran's medical records, VA examinations, and lay symptomatology reveals that the Veteran symptoms have remained generally consistent since November 17, 2009.  

In the January 2015 Rating Decision, the AOJ cited to the findings and opinion of the December 2014 VA examiner as support for the award of an increased disability rating.  However, a comparison of these findings to the earlier April 2012 examination documents essential the same level of limitation.  For example, in the April 2012 VA examination, the Veteran was observed to have decreased sensation in her left thigh/knee, the left ankle, and the left foot/toes.  Deep tendon reflexes were normal (2+) in the left knee, but were absent in the left ankle.  Subjectively, the Veteran reported a moderate level of numbness and paresthesia in her left lower extremity.  She additionally reported constant left leg pain, which limits her ability to walk further than one mile.  Based upon these objective and subjective reports, the April 2012VA examiner concluded the Veteran's level of limitation was "mild." 

During the December 2014 VA examination, the objective evidence was much the same.  Notably, the Veteran was observed to have decreased sensation in her left thigh/knee, the left ankle, and the left foot/toes.  Deep tendon reflexes were normal (2+) in both the left knee and ankle.  However, the Veteran's left ankle muscle strength was reported as reduced, to 4/5 strength.  The April 2012 VA examination found the Veteran had full 5/5 muscle strength in her left ankle.  The Veteran's subjective reports of symptoms during this examination were reported as a "mild" level of numbness and paresthesia in her left lower extremity.  However, based upon the objective findings, including the weakness to the left ankle and the decreased sensation of the left leg, the December 2014 VA examiner opined the Veteran's overall level of disability was "moderate."  

The Board finds that a comparison of the objective findings from the April 2012 and December 2014 VA examinations essentially reveals the same level of limitation.  As noted above, the Veteran had consistent findings of decreased sensation in her left lower extremity.  Similarly, both examinations produced abnormal findings with respect to the left ankle: as her reflexes were absent in the earlier examination and her muscle strength was decreased in the latter examination.  As these findings are generally consistent, the Board finds the Veteran is entitled to an increased 20 percent evaluation beginning on and after November 17, 2009, the date of her application for an increased rating. 

However, despite this grant of an increased disability evaluation, the Board does not find any evidence which would warrant the assignment of an evaluation in excess of 20 percent at any point during the period on appeal.  38 C.F.R. § 4.7.  In other words, the medical and lay evidence of record does not establish manifestations consistent with moderately severe, severe, or complete paralysis radiculopathy of the left lower extremity in the sciatic nerve.  Rather, the Veteran's lay statements and the medical evidence of record document that there was no atrophy, no abnormal muscle tone or bulk, no complete paralysis, no organic changes, and no foot drop of the left lower extremity.      

At no point during the pendency of this appeal has the Veteran been observed to exhibit a foot drop or other evidence of complete paralysis.  During her December 2014 VA examination, the Veteran was observed to walk with a "slight" left sided limp, but with no evidence of a foot drop.  No gait abnormalities were observed during the earlier April 2012 VA examination, other than the Veteran's reports of walking with the assistance of a cane for balance.  A review of her VA treatment records indicates she has been consistently observed to walk with a "normal gait."  See September 2013, April 2014, and October 2014 Central Texas HCS Records. 

As for the Veteran's subjective reports of symptoms and limitations, the Board finds they are more consistent with a "moderate" level of disability.  During the April 2012 VA examination, the Veteran stated she is able to walk the distance of approximately one mile.  During the December 2014 VA examination, the Veteran did not specify a distance, but reported she avoids "prolonged" walking due to a fear of falling.  She did report being able to sit, stand, and drive for periods up to one hour before her symptoms become worse.  The Veteran reported missing only one week of work in the past year due to her symptoms.  Overall, the Board finds these statements are most consistent with a moderate level of severity and do not more nearly approximate a moderately severe level of severity.  

Accordingly, the Board concludes that the award of an increased 20 percent disability evaluation for the Veteran's left lower extremity radiculopathy is appropriate beginning on and after November 17, 2009.  38 C.F.R. § 4.3.  As the Veteran's overall level of disability remained fairly consistent throughout this period, there is no basis to stage the Veteran's disability rating.  Fenderson, 12 Vet. App. at 126.  

The Board has further considered whether the evidence of record warrants a referral for an extraschedular evaluation.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2016); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b)(1) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).   If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extra-schedular rating is warranted.  Id.  See also 38 C.F.R. § 3.321(b)(1).   Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996).  

Having reviewed this case thoroughly, and with due application of the substantive standards for the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1), the Board finds that no higher rating is warranted on an extraschedular basis.  The Board does not find that the longitudinal evidence of record shows such an exceptional disability picture that the available schedular evaluation for the Veteran's left lower extremity radiculopathy is inadequate or impractical for evaluation a disability of the severity experienced by the Veteran.  Rather, a comparison between the level of severity and symptomatology of the Veteran's assigned evaluation with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

Significantly, the Veteran's left lower extremity radiculopathy is rated under Diagnostic Code 8520, which assigns disability ratings based on "mild," "moderate," "moderately severe," and "severe" limitations.  These descriptive terms are not defined within the VA's Rating Schedule, and thus allows for the inclusion of a variety of symptoms and limitations.  Rather than applying a mechanical formula, the Board is able to evaluate the totality of the Veteran's limitations, symptoms, and overall level of functioning.  Based upon a review of the longitudinal evidentiary record, and after affording the Veteran all benefit of doubt, the Board finds that the current schedular evaluation properly reflects the Veteran's overall level of disability. 

As to the Veteran's statement to the December 2014 VA examiner over lost time from work, the Board finds the current schedular evaluation fully compensates for this allegation.  VA regulations specify that the assignment of a schedular disability evaluation inherently contemplates the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  As such, factors such as requiring periodic medical attention are clearly contemplated in the rating schedule and provided for in the 20 percent disability evaluation assigned. 

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, as the decision does not involve evaluation of multiple service-connected disabilities, further discussion of Johnson is not necessary. 

In conclusion, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).





(CONTINUED ON NEXT PAGE) 

ORDER

Subject to the law and regulations governing the payment of VA monetary benefits, an increased disability evaluation of 20 percent, for the left lower extremity radiculopathy, is granted beginning on and after November 17, 2009. 

Entitlement to an increased rating, in excess of 20 percent, beginning on and after December 4, 2012, is denied. 




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


